Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS THIRD QUARTER SALES AND EARNINGS Pennsauken, NJ, July 24, 2017 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the third quarter ended June 24, 2017. Sales for the third quarter increased 6% to $295.4 million from $278.0 million in last year’s third quarter. Net earnings decreased 6% to $25.3 million in the current quarter from $26.8 million last year. Earnings per diluted share decreased to $1.34 for the third quarter from $1.43 last year. Operating income decreased 7% to $37.8 million in the current quarter from $40.4 million in the year ago quarter. For the nine months ended June 24, 2017, sales increased 5% to $767.5 million from $730.5 million in last year’s nine months. Net earnings decreased 1% to $54.8 million this year from $55.4 million last year for the nine months. Earnings per diluted share decreased to $2.91 from $2.95 last year. Operating income decreased 1% to $81.2 million this year from $82.1 million last year for the nine months. Operating income for this year’s third quarter and nine months included an insurance recovery of $1.8 million related to an insurable loss reported in last year’s fourth quarter related to certain product quality issues. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “Our sales increase of2% without Hill & Valley bakery sales (acquired in December 2016) and a shift in product mix of sales resulted in a disappointing performance this quarter relative to last year in our food service segment. Our fundamental business remains solid.” J&J Snack Foods Corp. is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, BAVARIAN BAKERY and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet and frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, TIO PEPE’S, CALIFORNIA CHURROS and OREO** Churros, PATIO Burritos and other handheld sandwiches, THE FUNNEL CAKE FACTORY funnel cakes, and several bakery brands within COUNTRY HOME BAKERS and HILL & VALLEY. For more information, please visit http://www.jjsnack.com . *MINUTE MAID is a registered trademark of The Coca-Cola Company. **OREO and the OREO wafer design are registered trademarks of Mondelez International group, used under license. - more - J & J SNACK FOODS CORP. ANDSUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Nine months ended June 24, June 25, June 24, June 25, Net Sales $ 295,415 $ 277,981 $ 767,498 $ 730,541 Cost of goods sold 200,651 185,895 534,022 505,871 Gross Profit 94,764 92,086 233,476 224,670 Operating expenses Marketing 25,571 23,721 67,435 63,714 Distribution 21,865 19,006 58,537 54,784 Administrative 9,588 8,530 26,404 23,857 Other general expense ) 392 ) 239 Total operating expenses 56,964 51,649 152,238 142,594 Operating Income 37,800 40,437 81,238 82,076 Other income (expense) Investment income 1,422 981 3,824 3,118 Interest expense & other ) Earnings before income taxes 39,142 41,387 84,411 85,100 Income taxes 13,838 14,596 29,580 29,743 NET EARNINGS $ 25,304 $ 26,791 $ 54,831 $ 55,357 Earnings per diluted share $ 1.34 $ 1.43 $ 2.91 $ 2.95 Weighted average number of diluted shares 18,846 18,705 18,818 18,765 Earnings per basic share $ 1.35 $ 1.44 $ 2.93 $ 2.97 Weighted average number of basic shares 18,727 18,615 18,708 18,646 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 24, September 24, (unaudited) Assets Current assets Cash and cash equivalents $ 92,614 $ 140,652 Marketable securities held to maturity 50,857 13,539 Accounts receivable, net 126,236 98,325 Inventories 107,179 88,684 Prepaid expenses and other 8,202 13,904 Total current assets 385,088 355,104 Property, plant and equipment, at cost Land 2,482 2,512 Buildings 26,741 26,741 Plant machinery and equipment 246,410 227,614 Marketing equipment 274,380 278,299 Transportation equipment 8,403 7,637 Office equipment 24,644 22,136 Improvements 37,510 34,750 Construction in progress 17,535 5,356 Total Property, plant and equipment, at cost 638,105 605,045 Less accumulated depreciation and amortization 418,912 420,832 Property, plant and equipment, net 219,193 184,213 Other assets Goodwill 101,853 86,442 Other intangible assets, net 61,579 41,819 Marketable securities held to maturity 65,113 90,732 Marketable securities available for sale 30,164 29,465 Other 2,794 2,712 Total other assets 261,503 251,170 Total Assets $ 865,784 $ 790,487 Liabilities and Stockholders' Equity Current Liabilities Current obligations under capital leases $ 345 $ 365 Accounts payable 81,285 62,026 Accrued insurance liability 9,848 10,119 Accrued liabilities 13,347 6,161 Accrued compensation expense 15,631 16,340 Dividends payable 7,866 7,280 Total current liabilities 128,322 102,291 Long-term obligations under capital leases 982 1,235 Deferred income taxes 58,641 48,186 Other long-term liabilities 2,393 801 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,729,000 and 18,668,000 respectively 28,966 25,332 Accumulated other comprehensive loss ) ) Retained Earnings 657,311 626,057 Total stockholders' equity 675,446 637,974 Total Liabilities and Stockholders' Equity $ 865,784 $ 790,487 J & J SNACK FOODSCORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine months ended June 24, June 25, Operating activities: Net earnings $ 54,831 $ 55,357 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of property, plant and equipment 28,060 25,526 Amortization of intangibles and deferred costs 3,336 4,304 Share-based compensation 2,240 1,735 Deferred income taxes ) ) (Gain)loss on sale and redemption of marketable securities ) 582 Other 712 493 Changes in assets and liabilities net of effects from purchase of companies Increase in accounts receivable ) ) Increase in inventories ) ) Decrease in prepaid expenses 10,035 1,419 Increase in accounts payable and accrued liabilities 20,023 6,566 Net cash provided by operating activities 83,338 71,348 Investing activities: Payment for purchases of companies, net of cash acquired ) - Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 14,681 11,008 Proceeds from disposal of property, plant and equipment 1,385 1,578 Other ) 308 Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock ) ) Proceeds from issuance of stock 4,745 3,634 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents 1,334 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 140,652 133,689 Cash and cash equivalents at end of period $ 92,614 $ 104,321 J&J SNACK FOODSCORP. AND SUBSIDIARIES SEGMENT REPORTING (Unaudited) (in thousands) Three months ended Nine months ended June 24, June 25, June 24, June 25, Sales to External Customers: Food Service Soft pretzels $ 45,069 $ 44,410 $ 129,556 $ 125,943 Frozen juices and ices 16,281 18,564 33,453 37,850 Churros 17,536 15,819 46,693 43,452 Handhelds 8,574 7,047 24,155 20,371 Bakery 89,712 74,475 248,795 221,500 Other 5,938 8,833 14,833 15,507 Total Food Service $ 183,110 $ 169,148 $ 497,485 $ 464,623 Retail Supermarket Soft pretzels $ 7,496 $ 7,136 $ 25,626 $ 25,611 Frozen juices and ices 27,317 26,038 50,359 48,009 Handhelds 3,548 3,813 10,374 11,121 Coupon redemption ) Other 873 852 2,260 2,143 Total Retail Supermarket $ 38,142 $ 37,013 $ 85,373 $ 84,973 Frozen Beverages Beverages $ 48,714 $ 44,352 $ 108,812 $ 102,966 Repair and maintenance service 18,549 18,398 54,327 53,105 Machines sales 6,496 8,942 20,547 23,911 Other 404 128 954 963 Total Frozen Beverages $ 74,163 $ 71,820 $ 184,640 $ 180,945 Consolidated Sales $ 295,415 $ 277,981 $ 767,498 $ 730,541 Depreciation and Amortization: Food Service $ 6,028 $ 5,777 $ 18,155 $ 16,846 Retail Supermarket 221 288 859 862 Frozen Beverages 4,437 4,095 12,382 12,122 Total Depreciation and Amortization $ 10,686 $ 10,160 $ 31,396 $ 29,830 Operating Income: Food Service $ 22,005 $ 24,619 $ 58,695 $ 59,041 Retail Supermarket 4,890 4,266 8,390 7,825 Frozen Beverages 10,905 11,552 14,153 15,210 Total Operating Income $ 37,800 $ 40,437 $ 81,238 $ 82,076 Capital Expenditures: Food Service $ 16,923 $ 5,961 $ 35,536 $ 19,470 Retail Supermarket 15 140 228 339 Frozen Beverages 7,230 7,385 21,387 17,412 Total Capital Expenditures $ 24,168 $ 13,486 $ 57,151 $ 37,221 Assets: Food Service $ 631,131 $ 563,571 $ 631,131 $ 563,571 Retail Supermarket 25,212 26,110 25,212 26,110 Frozen Beverages 209,441 181,552 209,441 181,552 Total Assets $ 865,784 $ 771,233 $ 865,784 $ 771,233 Results of Operations Net sales increased $17,434,000 or 6% to $295,415,000 for the three months and $36,957,000 or 5% to $767,498,000 for the nine months ended June 24, 2017 compared to the three and nine months ended June 25, 2016. Excluding sales of Hill & Valley, acquired December 30, 2016, and an ICEE distributor acquired May 22, 2017, sales for the three months increased $5,523,000, or 2% and sales for the nine months increased $15,563,000 or 2% from last year. FOOD SERVICE Sales to food service customers increased $13,962,000 or 8% in the third quarter to $183,110,000 and increased $32,862,000 or 7% for the nine months. Excluding sales of Hill & Valley, sales increased $2,552,000 or 2%, for the third quarter and $11,969,000, or 3% for the nine months. Soft pretzel sales to the food service market increased 1% to $45,069,000 in this quarter and 3% to $129,556,000 in the nine months with sales increases and decreases across our customer base. Frozen juices and ices sales decreased 12% to $16,281,000 in the three months and decreased 12% to $33,453,000 in the nine months resulting from lower sales to warehouse club stores. The sales decline in the third quarter was primarily due to a change in timing of sales to one warehouse club store of our WHOLEFRUIT organic juice tubes; we expect to have an increase in sales to that customer in our fourth quarter
